                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Dewayne Keith Thompson                                              Docket No. 5:19-CR-59-lD

                               Petition for Action on Supervised Release

COMES NOW Taran N. Sebum, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Dewayne Keith Thompson, who, upon an earlier plea of guilty
to Escape From Custody, in violation of 18 U.S.C. § 751(a), was sentenced by the Honorable James C.
Dever III, U.S. District Judge, on April 29, 2020, to the custody of the Bureau of Prisons for a term of 18
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 3 years.

   Dewayne Keith Thompson was released from custody on June 13, 2020, at which time the term of
supervised release commenced.

    On August 31, 2020, a Violation Report was submitted after the defendant tested positive for marijuana
use on August 27, 2020. The defendant was verbally reprimanded, counseled about his actions, and he was
referred to substance abuse treatment at East Coast Counseling. The court agreed to continue supervision.

    On October 6, 2020, a Violation Report was submitted after the defendant was arrested for the offense
of Misdemeanor Breaking or Entering (20CR55598) on September 29, 2020, in Greenville, North Carolina.
The court agreed to continue supervision pending disposition of the above-noted offense. This case remains
pending in Pitt County District Court.

    On February 5, 2021, a Violation Report was submitted after the defendant was cited for Driving with
No Liability Insurance, Driving Without Registration (21CR70054), Speeding, and Driving with No
Operators License (21CR700543) on January 7, 2021, Speeding and Driving a Vehicle with No Operators
License (21CR700647), Driving or Allowing a Motor Vehicle to be Operated with No Registration, and
Operating a Vehicle with No Insurance (21CR700648) on January 14, 2021, and Driving with No Operators
License, Failure to Maintain Lane Control (21CR701078), No liability Insurance, and Driving or Allowing
a Motor Vehicle to be Operated with No Registration (21CR701079) on January 22, 2021. The defendant
was verbally reprimanded, instructed not to drive until properly licensed, and the court agreed to continue
supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The undersigned probation officer requests that the defendant's judgment be amended to include his
participation in a cognitive based therapy program to aid in his cognitive development and to support his
successful completion of this term of supervised release. The defendant signed a Waiver of Hearing
agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office,

   Except as herein modified, the judgment shall remain in full force and effect.




              Case 5:19-cr-00059-D Document 47 Filed 04/16/21 Page 1 of 2
Dewayne Keith Thompson
Docket No. 5:19-CR-59-lD
Petition for Action
Page2

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Dewayne L. Smith                                 Isl Taron N. Sebum
Dewayne L. Smith                                     Taron N. Sebum
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     150 Reade Circle
                                                     Greenville, NC 27858-1137
                                                     Phone:252-830-2335
                                                     Executed On: April 15, 2021

                                       ORDER OF THE COURT

Considered and ordered this       I Co   day of_~A'---'-fp~r-~r~•~(_ _ _~, 2021, and ordered filed and
made a part of the records in the above case.


Jas C. Dever III
U.S. District Judge




              Case 5:19-cr-00059-D Document 47 Filed 04/16/21 Page 2 of 2
